The following opinion was filed April 23, 1912:
Winslow, C. J.
The plaintiff, in his character as a judgment creditor of a corporation unable to collect his judgment by execution, asks the assistance of a court of equity to collect his judgment from the defendants who received the entire property of the corporation upon its dissolution. Prima facie his judgment is a valid judgment based upon a valid judgment note. In order to successfully resist the collection of the judgment the defendants must not only show affirmatively that Hahn had no authority to execute the judgment note, but that it would be unjust and inequitable to enforce the judgment. Ford v. Hill, 92 Wis. 188, 66 N. W. 115.
The court found in substance that the judgment was not inequitable, because it appeared that the corporation had received to its own use the $600 represented by the note. This conclusion was evidently reached because the proof failed to show affirmatively that the corporation did not receive and use the money, and hence that the prima facie effect of the judgment in this regard had not been overcome. With this conclusion we agree. The appellants had no personal knowledge on the subject themselves, and really the only proof submitted by them tending to show that the corporation did not' receive the money was the evidence of the cashier of the bank at which the corporation transacted its business, showing that there was no single deposit of $600 made during the months *114of February and March., 1906, nor of any sum in which the-sum of $600 might have been contained, but that all the deposits were of smaller sums ranging from $53.81 to $414.22,. except the deposit of February 9th, amounting to $1,086.31 (which was shown to contain a certain draft of $1,000), and the deposit of $995.50 of March 24, 1906, nearly two months, after the receipt of the $600. This proof does not seem very persuasive. It is very well known that in an active mercantile-business bills for merchandise and expenses are continually falling due, and that it is not infrequent that money coming in is paid out even in considerable sums without going through-the bank at all. Especially would this be apt to occur when, as here, the business was transacted at a small village ten. miles or more from the bank, and trips to the bank were not made daily, but only once in several days.
The defendants Dixon and Bchenning knew nothing about-the books of the concern, apparently made no effort to ascertain where they were or what they contained, or to obtain them, or to secure the attendance of Hahn as a witness on the trial. The trial judge considered these facts of considerable-significance upon the question whether the defendants had lifted the burden of proof resting in them to show that the-judgment was inequitable, and we think he was quite right in so doing.
It is argued that there was laches in keeping the note without entering judgment thereon for more than three years after-it fell due, during which time Mr. Hahn became insolvent. We do not regard the suggestion as of weight. Hahn was transacting business at a place many miles removed from the-plaintiff and his assignor. He was evidently trusted by all parties, and especially by the plaintiff, until the spring of' 1910. The delay was granted at the request of Hahn, apparently in good-faith reliance upon his supposed trustworthy character, and we do not consider it a case where justice calla for the application of the doctrine of laches.
*115The' conclusions reached render it unnecessary to consider the question of the power of Hahn to execute a judgment note on hehalf of the corporation. No reason is perceived, however, for departing from the principles laid down in Ford v. Hill, 92 Wis. 188, 66 N. W. 115, and Calteaux v. Mueller, 102 Wis. 525, 78 N. W. 1082, and under this rule it cannot he held that Hahn had such authority.
By the Gourt. — Judgment affirmed.
A motion foy a rehearing was denied June 4, 1912.